DETAILED ACTION
Applicant’s reply, filed 1 August 2022 in response to the non-final Office action mailed 31 March 2022, has been fully considered. As per Applicant’s filed claim amendments claims 1-3, 5-6 and 8 are pending under examination, wherein: claims 1, 3, 5-6 and 8 have been amended, claim 2 is as originally filed, claims 4 and 7 have been cancelled by this and/or prior amendment(s), and claims 9-15 are withdrawn by previous restriction requirement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US PGPub 2008/0233368) in view of Zuckerman et al. (US 6,207,738) as evidence by ACRYSOL™ ASE-60 technical data sheet (Rohm and Haas, 2003).
Regarding claims 1-2, 5-6 and 8, Hartmann teaches a composition comprising a polymer material and temperature regulating materials (abstract; [0006]), wherein the temperature regulating materials may be encapsulated ([0038]) or non-encapsulated ([0039]). Hartmann teaches the polymeric material is selected from thermoplastic and thermoset polymers, and combinations thereof ([0040]), including polyimides, esters, melamine-formaldehydes, phenol-formaldehydes, etc. ([0042]), and teaches the temperature regulating materials are preferably paraffinic hydrocarbons ([0031]; see Table 1: docosane, heneicosane, eicosane, etc.) present between 15% and 25 or 50 wt% (claims)(instant claim 1, at least 10 wt%; instant claim 8, at least 40 wt%). Hartmann further teaches the inclusion of additive materials such as thickeners, stabilizers, reinforcing fibers, conductive fibers or particles (instant thermal enhancers), lubricants, fillers etc. which are dispersed uniformly within the composition ([0044]). Hartman further teaches that when the temperature regulating materials are encapsulated, it is taught to select the polymeric material to be the same or a similar polymer as the polymer of the microcapsule ([0043])(instant thin layer to prevent material leakage).
Hartmann teaches the thickener is specifically added for the purpose of adjusting the viscosity of the blend to prevent or reduce the temperature regulating materials from sinking ([0047]). As claim 1 contains a product-by-process recitation, it is noted that i) Hartmann teaches admixing all components ([0044]; [0046]-[0047]), and ii) that patentability of the claim is based on the recited product and does not depend on its method of production.  Since the product is the same product disclosed by Hartmann the claim is unpatentable even if the Hartmann product was made by a different process (see In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and MPEP 2113).
As noted, Hartmann teaches use of thickeners both with respect to the coating of the microcapsule ([0044]) and to the formation the blend of polymer material and microcapsules ([0046]-[0047]). Hartmann teaches thickeners present in the microcapsule coating are selected from polyacrylic acids and their derivatives ([0044]). Hartmann further explicitly directs one to the teachings of Zuckerman when forming the noted blend ([0048]). Zuckerman states suitable thickeners are polyacrylic acids, preferably Acrysol ASE60™ from Rohm and Hass (col 4 ln 43-49). The ACRYSOL™ ASE-60 technical data sheet states that such is a cross-linked acrylic acid copolymer  (see pg 1). Zuckerman and Hartmann are analogous art and are combinable because they are concerned with the same field of endeavor, namely polymer compositions comprising phase change materials, microcapsules and thickeners, and because Hartmann directly states Zuckerman is analogous ([0048]). At the time of filing a person having ordinary skill in the art would have found it obvious to select the thickener of Zuckerman as the thickener of Hartmann and would have been motivated to do so as Hartmann teaches polyacrylic thickeners are suitable and as Hartmann explicitly directs one to the teachings of Zuckerman, who teaches ACRYSOL™ ASE-60 is suitable and preferred. 
Regarding claim 3, Hartmann in view of Zuckerman renders obvious the composition as set forth above and further teaches the inclusion of the noted reinforcing fibers, conductive fibers or particles, and fillers, wherein the reinforcing fibers include carbon fibers, the conductive fibers or particles include carbon fibers, and graphites, and the fillers include graphites, carbon blacks, carbon fibers, ceramics, etc. ([0044]).


 Response to Arguments/Amendments
The objections to claims 3, 5 and 6 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 112(b) rejections of claims 1-8 are withdrawn as a result of Applicant’s filed claim amendments. 

The 35 U.S.C. 102(a)(1) rejection of claims 1-3, 5-6 and 8 as anticipated by Halahmi et al. (WO 2009/138990) and the 35 U.S.C. 103 rejection of claim 7 as unpatentable over Halahmi are withdrawn as a result of Applicant’s filed claim amendments. Applicant’s arguments (Remarks, page 5) have been fully considered but are moot. 

The 35 U.S.C. 102(a)(1) rejection of claims 1-6 and 8 as anticipated by Hartmann et al. (US PGPub 2008/0233368) and the 35 U.S.C. 103 rejection of claim 7 as unpatentable over Hartmann are withdrawn as a result of Applicant’s filed claim amendments. Note the new grounds of rejection as set forth above and as necessitated by said claim amendments. 
It is noted that Applicant did not acknowledge the 102(a)(1) rejection over Hartmann and presented arguments only with respect to the 103 rejection of Hartmann. Applicant’s arguments (Remarks, page 5) have been fully considered.
Applicant argues (Remarks, page 5) that Hartmann discloses polyacrylic acid thickeners only with respect to coatings. The Examiner note that there is no claim recitation that excludes the claimed thickening agent from being present in a microcapsule coating as such would then necessarily also be present during ‘mixing’. It is further noted that Hartmann teaches the use of thickeners when forming blends of the polymeric matrix and the encapsulated phase change materials ([0046]-[0047]) and points to the teachings of Zuckerman ([0048])(see rejection set forth above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767